Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered September 11, 1995, convicting him of assault in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court properly denied his request for a missing witness charge as there was no indication that the uncalled witness would have provided material testimony (see, People v Kitching, 78 NY2d 532; People v Gonzalez, 68 NY2d 424; People v Everette, 167 AD2d 350).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, without merit. O’Brien, J. P., Sullivan, Altman and McGinity, JJ., concur.